Livingston, J.
delivered the opinion of the court. The payee of this note, though it was made in France, resided at the time, within this state, where it was to be paid.— As we do not sit here to enforce the revenue laws of other countries, it is perfectly immaterial, in a suit before us, whether or not the note was stamped according to the laws of France. Such a duty is not imposed upon us, nor, if it be admitted that.the law of France, in this instance, has been violated, are we bound to take notice of such violation! If it were otherwise, it might well be said, that the parties never contemplated exacting the payment of this note in that country, and this would form a sufficient excuse here, for not adhering rigidly to a matter, extrinsic and formal as to the contract, though it might be necessary, in order to sustain an action in the courts of France.
Judgment for the plaintiffs.